DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (US 2015/0318739).

Regarding claim 8, Oda discloses a method [see figs. 1-4/1-2, 5/1-2,8, 10] for preventing electric fire in an establishment, the method comprising: capturing [e.g. 7-1, 8-1] voltage and current data of an electric supply [e.g. electric power]; providing the electric supply to a current transformer and a potential transformer [e.g.7-2, 8-2]; detecting [e.g. 7-1, 8-1] electric overload and fluctuations in the electric supply and generating [e.g. 15] a driver signal [e.g. the converted measurement data, see at least paras.0044, 0050-0052]; transmitting [e.g.16/41] the driver signal; and creating [e.g. 43] an alert signal [e.g. trip] based on the driver signal. Also see matching elements in claim 1 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al. (US 2020/0212959) in view of Oda (US 2015/0318739).

Regarding claim 1, Eriksen discloses a system [see at least figs. 33, 32, 31, 39, 4] for preventing electric fire in an establishment, the system comprising: an electric supply [e.g. AC supply]; a power control unit (PCU) [e.g. see the matched element(s) below], wherein the PCU comprises of a contactor switch [e.g. circuit breaker, para. 0023, 0028]; a central control unit (CCU) [e.g. see the matched elements below], wherein the CCU comprises of: a microcontroller [e.g. 2214 fig. 4/3312 fig. 33/2214 fig. 4]; a sensor [e.g. 2230/2204/226/228 fig. 4], a remote unit [e.g. 2020/2101 fig. 31 /3210 fig. 32/ 3308/3312 fig. 33], a driver circuit [e.g. 2216, RB2, CB1/2206 fig. 4], and a communication module [e.g. 2232] in communication with the CCU to transmit a driver signal [e.g. Fault signal] to the remote unit, wherein the sensor and the driver circuit are configured to detect electric overload and fluctuations in the electric supply at the PCU and generate the driver signal, the remote unit is configured to create an alert signal [e.g. the output signal based on the Fault signal, also see figs. 4, 33] based on the driver signal, the remote unit [e.g. 3308/3312 fig. 33] comprises a database [Database] to keep a log of said signal received by the remote unit, and the remote unit being configured to generate a report [see at least paras. 0124, 0253, 0317, 0447] for a user based on the driver signal, and the sensor is in communication with the microcontroller, the microcontroller being configured to store the driver signal in a memory, the microcontroller further processing the driver signal [see at least paras. 0034-0036]. Eriksen does not disclose a plurality of units to capture voltage and current of an electric supply and the contactor switch is configured to provide the electric supply to a current transformer and a potential transformer. 
However, Oda discloses a plurality of units [e.g. 7-2, 8-2 fig. 1] to capture voltage and current data of an electric supply and a contactor switch [e.g. 6-2] is configured to provide the electric supply to a current transformer and a potential transformer [e.g. 7-3, 8-3 fig. 1, these transformers can be 2226 and 2228 or additional elements fig. 4 of Eriksen].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Eriksen in accordance with the teaching of Oda regarding current and potential transformers in order to detect failure in distribution paths [para. 0042]. The combination discloses to generate a report [see at least paras. 0124, 0253, 0317, 0447] for a user based on the driver signal, but does not explicitly disclose to generate the report for a specified period of time. However, it is notorious well known to generate a report for a specified period of time to obtain analytical information for the specified period of time. The official notice of the foregoing fact is hereby taken. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate the report for a specified period of time. For example, US 2016/0255161 by Lim et al. discloses to generate a report for a specified period of time [para. 0097].

Regarding claim 7, the combination discussed above discloses the system as claimed in claim 1, wherein the plurality of units and the sensor are Internet of Things (IoT) enabled [see at least figs. 4, 33, paras. 0178, 0202, 0269, 0283, 0287, 0317 Eriksen, fig. 1 Oda].

Regarding claim 8, Eriksen discloses a method [see at least figs. 33, 32, 31, 39, 4] for preventing electric fire in an establishment, the method comprising: an electric supply [e.g. AC supply]; detecting [e.g. 2230/2204/226/228 fig. 4] electric overload and fluctuations in the electric supply and generating [e.g. 2216, RB2, CB1/2206 fig. 4] a driver signal [e.g. Fault signal]; transmitting [e.g. 2232] the driver signal; and creating [e.g. 2020/2101 fig. 31 /3210 fig. 32/ 3308/3312 fig. 33] an alert signal [e.g. the output signal based on the Fault signal] based on the driver signal. Eriksen does not disclose a plurality of units [e.g. 7-2, 8-2 fig. 1] to capture voltage and current data of an electric supply and the contactor switch is configured to provide the electric supply to a current transformer and a potential transformer. However, Oda discloses a plurality of units [e.g. 7-2, 8-2 fig. 1] to capture voltage and current of an electric supply and a contactor switch [e.g. 6-2] is configured to provide the electric supply to a current transformer and a potential transformer [e.g. 7-3, 8-3 fig. 1].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Eriksen in accordance with the teaching of Oda regarding current and potential transformers in order to detect failure in distribution paths [para. 0042]. Also see claim 1 rejection.
	
	Regarding claim 9, the combination discussed above discloses the method as claimed in claim 8, wherein the method comprises keeping a log of the driver signal and alert signal [see at least paras. 0034-0036 Eriksen] and generating a report [see at least paras. 0124, 0253, 0317 Eriksen] for a user based on the driver signal. The combination does not explicitly disclose to generate the report for a specified period of time. However, it is notorious well known to generate a report for a specified period of time to obtain analytical information for the specified period of time. The official notice of the foregoing fact is hereby taken. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate the report for a specified period of time. For example, US 2016/0255161 by Lim et al. discloses to generate a report for a specified period of time [para. 0097].

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al. (US 2020/0212959) in view of Oda (US 2015/0318739) and Bleich et al. (US 2014/0256450).

Regarding claim 4, the combination discussed above discloses the system as claimed in claim 1, wherein the CCU is configured to provide an auxiliary voltage [e.g. Vcc/see para. 0028] to the PCU based on the driver signal for tripping the electric supply at a threshold [see at least paras. 0037-0038 Eriksen] at the PCU. The combination does not disclose wherein the threshold is determined based on historical usage and pattern. However, a threshold is determined based on historical usage and pattern. For example, Bleich discloses a threshold is determined based on historical usage and pattern [para. 0045]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Eriksen and Oda in accordance with the teaching of Bleich regarding a threshold in order to determine a threshold based on a historical analysis [para. 0045].
Regarding claim 10, the combination discussed above discloses the method as claimed in claim 9, wherein the method comprises providing an auxiliary voltage [e.g. Vcc/see para. 0028] to a power control unit [e.g. circuit breaker/breaker panel] based on the driver signal and tripping the electric supply at a threshold [see at least paras. 0037-0038 Eriksen]. The combination does not disclose wherein the threshold is determined based on historical usage and pattern. However, a threshold is determined based on historical usage and pattern. For example, Bleich discloses a threshold is determined based on historical usage and pattern [para. 0045]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Eriksen and Oda in accordance with the teaching of Bleich regarding a threshold in order to determine a threshold based on a historical analysis [para. 0045]. Also see claim 4 rejection.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al. (US 2020/0212959) in view of Oda (US 2015/0318739) , Bleich et al. (US 2014/0256450) and Gramespacher (US 2018/0238765).
Regarding claim 5, the combination discussed above discloses the system as claimed in claim 4. The combination does not explicitly disclose a web based dashboard to display reports. However, it is well-known to use a web based dashboard to display reports. For example, Gramespacher discloses a system comprises a web based dashboard to display reports for an establishment of the user based on the alert signal for the establishment corresponding to a specified period of time [see at least paras. 0031-0032, 0051,0093-0094, fig. 14]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Eriksen, Oda and Bleich in accordance with the teaching of Gramespacher regarding a threshold in order to provide conveniently user report [paras. 0031-0032, 0051,0093-0094].

Regarding claim 6, the combination discussed above discloses the system as claimed in claim 5, wherein the remote unit is configured to transmit the alert signal and the report corresponding to a specified period of time to a user via a communication network [paras. 0031-0032, 0051,0093-0094 Gramespacher].

Regarding claim 11, the combination discussed above discloses the method as claimed in claim 10. The combination does not explicitly disclose a web based dashboard to display reports. However, it is well-known to use a web based dashboard to display reports. For example, Gramespacher discloses displaying reports for an establishment of the user on a web based dashboard based on the driver signal for the establishment corresponding to the specified period of time [see at least paras. 0031-0032, 0051,0093-0094, fig. 14]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Eriksen, Oda and Bleich in accordance with the teaching of Gramespacher regarding a threshold in order to provide conveniently user report [paras. 0031-0032, 0051,0093-0094]. Also see claim 5 rejection.

Regarding claim 12, the combination discussed above discloses the method as claimed in claim 10, wherein the method comprises transmitting the alert signal and the report corresponding to the specified period of time to a user via a communication network. Also see claim 6 rejection.

Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al. (US 2020/0212959) in view of Oda (US 2015/0318739) and Gramespacher (US 2018/0238765).
Regarding claim 4, the combination discussed above discloses the system as claimed in claim 1, wherein the CCU is configured to provide an auxiliary voltage [e.g. Vcc] to the PCU based on the driver signal for tripping the electric supply at the PCU at a threshold [see at least paras. 0037-0038 Eriksen]. The combination does not disclose wherein the threshold is determined based on historical usage and pattern. However, it’s well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to determine a threshold based on historical usage and pattern. For example, Gramespacher discloses a threshold is determined based on historical usage and pattern [paras. 0031-0032]. In addition, Gramespacher discloses a system comprises a web based dashboard to display reports for an establishment of the user based on the alert signal for the establishment corresponding to a specified period of time [see at least paras. 0031-0032, 0051,0093-0094, fig. 14]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Eriksen and Oda in accordance with the teaching of Gramespacher regarding a threshold in order to provide conveniently user reports and method of selecting threshold  [paras. 0031-0032, 0051,0093-0094].

Regarding claim 5, the combination discussed above discloses the system as claimed in claim 4, wherein the system comprises a web based dashboard to display reports for an establishment of the user based on the alert signal for the establishment corresponding to a specified period of time [see at least paras. 0051,0093-0094 Gramespacher]. 

Regarding claim 6, the combination discussed above discloses the system as claimed in claim 4, wherein the remote unit is configured to transmit the alert signal and the report corresponding to a specified period of time to a user via a communication network [see at least paras. 0051,0093-0094 Gramespacher].

Regarding claim 10, the combination discussed above discloses the method as claimed in claim 9, wherein the method comprises providing an auxiliary voltage [e.g. Vcc/see para. 0028] to a power control unit [e.g. circuit breaker/breaker panel] based on the driver signal and tripping the electric supply at a threshold [see at least paras. 0037-0038 Eriksen]. The combination does not disclose wherein the threshold is determined based on historical usage and pattern. However, a threshold is determined based on historical usage and pattern. For example, Gramespacher discloses a threshold is determined based on historical usage and pattern [paras. 0031-0032]. In addition, Gramespacher discloses a system comprises a web based dashboard to display reports for an establishment of the user based on the alert signal for the establishment corresponding to a specified period of time [see at least paras. 0031-0032, 0051,0093-0094, fig. 14]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Eriksen and Oda in accordance with the teaching of Gramespacher regarding a threshold in order to provide conveniently user reports and method of selecting threshold  [paras. 0031-0032, 0051,0093-0094]. Also see claim 4 rejection.

Regarding claim 11, the combination discussed above discloses the method as claimed in claim 10, wherein the method comprises displaying reports for an establishment of the user on a web based dashboard based on the driver signal for the establishment corresponding to the specified period of time [see at least paras. 0051,0093-0094 Gramespacher]. Also see claim 5 rejection.
Regarding claim 12, the combination discussed above discloses the method as claimed in claim 10, wherein the method comprises transmitting the alert signal and the report corresponding to the specified period of time to a user via a communication network [see at least paras. 0051,0093-0094 Gramespacher]. Also see claim 6 rejection.

Claims 1,7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2015/0318739) in view of Eriksen et al. (US 2020/0212959).

Regarding claim 1, Oda discloses a system [e.g. figs. 1-4/1-2, 5/1-2,8,10 ] for preventing electric fire in an establishment, the system comprising: a plurality of units [e.g.7.1, 8,1] to capture voltage and current data of an electric supply; a power control unit (PCU) [e.g. 6.1] , wherein the PCU comprises of a contactor switch [e.g. 6.1/circuit breaker] and is configured to provide the electric supply to a current transformer and a potential transformer [e.g. 7.2, 8.2/3]; a central control unit (CCU) [e.g. 10, 20], wherein the CCU comprises of: a microcontroller [e.g. 15], a sensor [e.g. 7.3, 8.3], a remote unit [e.g. 20,50/51], a driver circuit [e.g. 11-14/18.19], and a communication module [e.g. the communication path between 10 and 20/PB] in communication with the CCU to transmit a driver signal [e.g. output of 14/the converted measurement data] to the remote unit, wherein the sensor and the driver circuit are configured to detect electric overload and fluctuations in the electric supply at the PCU and generate the driver signal, the remote unit is configured to create an alert signal [e.g. trip/state of trip] based on the driver signal, and the sensor is in communication with the microcontroller [e.g. 15], the microcontroller being configured to store the driver signal in a memory [e.g. 22], the microcontroller further processing the driver signal. Oda does not disclose generating a report for a user based on the driver signal. Also Oda discloses 15 comprises a processing unit 21 and memory 22, but Oda does not explicitly disclose 15 comprises a microcontroller.
However, it’s well-known to generate a report for a user. For example, Eriksen discloses comprises a database [Database] to keep a log of said signal received by the remote unit, and the remote unit being configured to generate a report [see at least paras. 0124, 0253, 0317, 0447] for a user based on the driver signal. It’s also well-known a microcontroller comprises a processing unit and memory. For example, Eriksen discloses a microcontroller [e.g. 2214 fig. 4/3312 fig. 33/2214 fig. 4]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Oda in accordance with the teaching of Eriksen regarding a report in order to obtain analytical information [paras. 0317]. 
The combination does not explicitly disclose to generate the report for a specified period of time. However, it is notorious well known to generate a report for a specified period of time to obtain analytical information for the specified period of time. The official notice of the foregoing fact is hereby taken. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate the report for a specified period of time. For example, US 2016/0255161 by Lim et al. discloses to generate a report for a specified period of time [para. 0097].
Regarding claim 7, the combination discussed above discloses the system as claimed in claim 1, wherein the plurality of units and the sensor are Internet of Things (IoT) enabled [see at least figs. 4, 33, paras. 0178, 0202, 0269, 0283, 0287, 0317 Eriksen, fig. 1 Oda].

Regarding claim 9, Oda discloses the method as claimed in claim 8. Oda does not disclose generating a report for a user based on the driver signal. However, it’s well-known to generate a report for a user. For example, Eriksen discloses keeping a log of the driver signal and alert signal [see at least paras. 0034-0036 Eriksen] and generating a report [see at least paras. 0124, 0253, 0317 Eriksen] for a user based on the driver signal. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Oda in accordance with the teaching of Eriksen regarding a report in order to obtain analytical information [paras. 0317].
The combination does not explicitly disclose to generate the report for a specified period of time. However, it is notorious well known to generate a report for a specified period of time to obtain analytical information for the specified period of time. The official notice of the foregoing fact is hereby taken. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate the report for a specified period of time. For example, US 2016/0255161 by Lim et al. discloses to generate a report for a specified period of time [para. 0097].

Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2015/0318739) in view of Eriksen et al. (US 2020/0212959) and Gramespacher (US 2018/0238765).

Regarding claim 4, the combination discussed above discloses the system as claimed in claim 1, wherein the CCU is configured to provide an auxiliary voltage [e.g. Vcc] to the PCU based on the driver signal for tripping the electric supply at the PCU at a threshold [see at least paras. 0037-0038 Eriksen]. The combination does not disclose wherein the threshold is determined based on historical usage and pattern. However, it’s well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to determine a threshold based on historical usage and pattern. For example, Gramespacher discloses a threshold is determined based on historical usage and pattern [paras. 0031-0032]. In addition, Gramespacher discloses a system comprises a web based dashboard to display reports for an establishment of the user based on the alert signal for the establishment corresponding to a specified period of time [see at least paras. 0031-0032, 0051,0093-0094, fig. 14]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Oda and Eriksen in accordance with the teaching of Gramespacher regarding a threshold in order to provide conveniently user reports and method of selecting threshold  [paras. 0031-0032, 0051,0093-0094].

Regarding claim 5, the combination discussed above discloses the system as claimed in claim 4, wherein the system comprises a web based dashboard to display reports for an establishment of the user based on the alert signal for the establishment corresponding to a specified period of time [see at least paras. 0051,0093-0094 Gramespacher]. 

Regarding claim 6, the combination discussed above discloses the system as claimed in claim 4, wherein the remote unit is configured to transmit the alert signal and the report corresponding to a specified period of time to a user via a communication network [see at least paras. 0051,0093-0094 Gramespacher].

Regarding claim 10, the combination discussed above discloses the method as claimed in claim 9, wherein the method comprises providing an auxiliary voltage [e.g. Vcc/see para. 0028] to a power control unit [e.g. circuit breaker/breaker panel] based on the driver signal and tripping the electric supply at a threshold [see at least paras. 0037-0038 Eriksen]. The combination does not disclose wherein the threshold is determined based on historical usage and pattern. However, a threshold is determined based on historical usage and pattern. For example, Gramespacher discloses a threshold is determined based on historical usage and pattern [paras. 0031-0032]. In addition, Gramespacher discloses a system comprises a web based dashboard to display reports for an establishment of the user based on the alert signal for the establishment corresponding to a specified period of time [see at least paras. 0031-0032, 0051,0093-0094, fig. 14]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Oda and Eriksen in accordance with the teaching of Gramespacher regarding a threshold in order to provide conveniently user reports and method of selecting threshold  [paras. 0031-0032, 0051,0093-0094]. Also see claim 4 rejection.

Regarding claim 11, the combination discussed above discloses the method as claimed in claim 10, wherein the method comprises displaying reports for an establishment of the user on a web based dashboard based on the driver signal for the establishment corresponding to the specified period of time [see at least paras. 0051,0093-0094 Gramespacher]. Also see claim 5 rejection.
Regarding claim 12, the combination discussed above discloses the method as claimed in claim 10, wherein the method comprises transmitting the alert signal and the report corresponding to the specified period of time to a user via a communication network [see at least paras. 0051,0093-0094 Gramespacher]. Also see claim 6 rejection.

Response to Arguments
The amendments filed on 07/27/2021 has been addressed in the above rejection sections. In addition, Applicant's arguments have been fully considered but they are not persuasive.
Regarding claims 1 and 7-9, Applicant argues on page 7 that Eriksen fails to suggest a remote unit comprising a database to keep a log of the driver signal received by the unit, and generating a report for a user based on the drive signal for a specified period of time. Thus, claim 1 patentably distinguishes over the combination of Eriksen and Oda. 
However, Eriksen  discloses the remote unit is configured to create an alert signal [e.g. the output signal based on the Fault signal, also see figs. 4, 33] based on the driver signal, the remote unit [e.g. 3308/3312 fig. 33] comprises a database [Database] to keep a log of said signal received by the remote unit, and the remote unit being configured to generate a report [see at least paras. 0124, 0253, 0317, 0447] for a user based on the driver signal. At least the combination of Eriksen and Oda discloses to generate a report [see at least paras. 0124, 0253, 0317, 0447] for a user based on the driver signal, but does not explicitly disclose to generate the report for a specified period of time. However, it is notorious well known to generate a report for a specified period of time to obtain analytical information for the specified period of time. The official notice of the foregoing fact is hereby taken. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate the report for a specified period of time. For example, Us 2016/0255161 by Lim et al. discloses to generate a report for a specified period of time [para. 0097]. Thus, claim 1 patentably does not distinguish over the combination of Eriksen and Oda.
In addition, Applicant argues on page 7 that Eriksen does not suggest a desire to capture voltage and current data of an electric supply and providing an electric supply to a current and potential transformer. Eriksen also does not suggest features directed to the claimed sensor in communication with the microcontroller which stores and process the driver signal. 
However, Eriksen discloses the sensor [e.g. 2230/2204/226/228 fig. 4] is in communication with the microcontroller, the microcontroller being configured to store the driver signal in a memory, the microcontroller further processing the driver signal [see at least paras. 0034-0036]. Oda discloses to Oda discloses a plurality of units [e.g. 7-2, 8-2 fig. 1] to capture voltage and current of an electric supply and a contactor switch [e.g. 6-2] is configured to provide the electric supply to a current transformer and a potential transformer [e.g. 7-3, 8-3 fig. 1] in order to detect failure in distribution paths.
In addition, Applicant argues on page 8 that Oda does not teach or suggest any of the amended features of claim 1. By contrast, Oda describes a protective control system that includes an IED (Intelligent Electric Device) and a merging unit. The merging unit receives a current/voltage waveform signal of a power system, and out puts a digitally converted analog data to a process bus via a communication line as a serial signal. The IED is configured to be capable of transmitting a trip instruction to the merging unit using both the process bus and a station bus. The trip instruction is for outputting the trip signal. Preferably, each of the merging unit and the IED includes a switching circuit that makes switching to the station bus when an error is detected in the process bus communication. Thus, claim 1 further patentably distinguishes thereover.
However, as discussed in claim 1 rejection, the combination disclose all the limitations of the claim 1.
In addition, Applicant argues on page 8 that neither Eriksen nor Oda is directed to solving the same problem of the claimed invention. Namely, neither suggests solutions to plan, manage, monitor, and control electricity delivery to enable safe and reliable systems. Therefore the skilled person in the art would not have been motivated to look at, and subsequently combine, the teachings of Eriksen and Oda in order to arrive at claim 1 with a reasonable expectation of success.
However, Eriksen, Oda, and/or the combination provide solutions to plan, manage, monitor, and control electricity delivery to enable safe and reliable systems. 
It’s noted that claim 8 has broader scope than claim 1.
Regarding claims 4 and 7, Applicant argues on page 8-9 that Bleich fails to disclose "the sensor and the driver circuit are configured to detect electric overload and fluctuations in the electric supply at the PCU and generate a driver signal and the remote unit is configured to create an alert signal based on the driver signal." Bleich is also directed to solving another problem from the claimed invention. In Bleich, the usage of threshold value which is determined automatically based on the historical analysis of the stored electrical data received from sensor signals. Bleich also fails to disclose the facility to customize the threshold as per the choice of the user, secondly the decision parameter and impact of both disclosure because of usage of threshold value is very different.
However, at least the combination of claim 1 discloses the sensor and the driver circuit are configured to detect electric overload and fluctuations in the electric supply at the PCU and generate a driver signal and the remote unit is configured to create an alert signal based on the driver signal. In addition, it’s well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to determine a threshold based on historical usage and pattern. For example, Gramespacher discloses a threshold is determined based on historical usage and pattern [paras. 0031-0032]. In addition, Gramespacher discloses a system comprises a web based dashboard to display reports for an establishment of the user based on the alert signal for the establishment corresponding to a specified period of time [see at least paras. 0031-0032, 0051,0093-0094, fig. 14]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Eriksen and Oda in accordance with the teaching of Gramespacher regarding a threshold in order to provide conveniently user reports and method of selecting threshold [paras. 0031-0032, 0051,0093-0094].
Regarding 5-6 and 11-12 based on the combination of Eriksen, Oda, Bleich and Gramespacher, Applicant’s arguments on page 9 are based on the claims 1 and 8. However, as discussed above, claim 1 and 8 are not patentable at his point, claims 5-6 and 11-12 are not patentable at this point.
Regarding 4-6 and 10-12 based on the combination of Eriksen, Oda, and Gramespacher, Applicant’s argumentss on page 9 are based on the claims 1 and 8. However, as discussed above, claim 1 and 8 are not patentable at his point, claims 4-6 and 10-12 are not patentable at this point.
Similarly, the combination of Oda in view of Eriksen discloses claim 1. Dependent claims are similar rejected. Claim 8 rejection is moot because the new ground of rejection is based on Oda only.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842